Citation Nr: 0802146	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-34 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for headaches.

2.  Entitlement to a compensable rating for allergic 
rhinitis.

3.  Entitlement to service connection for a left knee 
condition.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1985 to 
January 1986, and from February 1991 to June 1991, together 
with additional service with an Army Reserve Unit.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  She testified at a Decision Review 
Officer hearing in October 2005.


FINDINGS OF FACT

1.  The evidence shows that the veteran's headaches are 
manifested by prostrating attacks occurring an average of 
once every two months.

2.  The evidence does not show that the veteran's allergic 
rhinitis has been manifested by greater than 50 percent 
obstruction of the nasal passage on both sides, complete 
obstruction of the nasal passage on one side, or polyps.

3.  The preponderance of the medical evidence shows that the 
veteran's current left knee condition is not related to her 
military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent for headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2007).

2.  The criteria for a compensable disability rating for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.96, 4.97, Diagnostic Code 6522 (2007). 
3.  A left knee condition was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in February, April, and June 
2005, that fully addressed all four notice elements and was 
sent prior to the initial AOJ decision in this matter.  These 
letters informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit evidence and/or information in her 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
A letter was sent to the veteran in March 2006 providing her 
the information required by Dingess.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
her, and for which she authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in April and November 2005, she was afforded formal 
VA examinations.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of her claims.  

Background & Analysis

I.  Increased Ratings

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.  

a.  Headaches

The veteran is currently assigned a zero percent rating for 
her headaches under 38 C.F.R. § 4.124a, DC 8100.  Under this 
Diagnostic Code, a zero percent rating is assigned for 
migraine headaches with less frequent attacks than set out 
for a 10 percent rating.  A 10 percent rating is assigned for 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent rating is assigned for migraine headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months; while a 50 percent 
rating is assigned for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.

The veteran filed her claim for a compensable rating for 
headaches in January 2005.  A VA nose/sinus/larynx/pharynx 
examination was conducted in April 2005.  At that time, the 
veteran indicated that her average headache severity was 6 
out of 10, occurred at least once a week and lasted for 2 to 
3 days.  She was never put on bed rest at a doctor's 
instruction; however, she reported having to cancel 
appointments and take sick leave from work due to her 
headaches.  The examiner diagnosed her as having migraine 
headaches and stated that he as unable to identify any 
underlying nasal or sinus condition that would account for 
the worsening of symptoms.

A VA neurological examination was also conducted in April 
2005.  At that examination, the veteran stated that she had 
only missed work a couple of times in the past two years, and 
that she sometimes cancelled business trips and engagements 
due to her headache symptoms.  The examiner noted a March 
2005 CAT scan of the veteran's head that revealed no acute 
intracranial abnormality.  He diagnosed her as having chronic 
migraine headaches.

The veteran sought treatment for her headache symptoms from a 
private physician in May and August 2005, who noted that the 
headaches were "severe" and rated 5 out of 10 in severity.  
In September 2005, she reported to the VA medical center, 
complaining of headache severity rated as 7 out of 10.  The 
records show that her migraine was alleviated with 
intravenous medication.  

In October 2005, the veteran testified at a Decision Review 
Officer hearing.  She stated that her headaches were mild, 
averaged in frequency 2 to 3 times per week, and rated them 
anywhere from a 4 to 7 out of 10.  A second VA 
nose/sinus/larynx/ pharynx examination was conducted in 
November 2005.  At that time, the examiner noted that the 
veteran seemed to be pressing her claim for an increase in 
her service-connected rating primarily because of increased 
frequency and severity of her headaches.  The examiner was 
still unable to identify a significant, underlying nasal or 
sinus condition that would account for the worsening of 
symptoms.  He also noted that the veteran had a septal spur 
and opined that the unilateral nature of this spur did not 
correlate with the distribution of the veteran's headaches, 
as she described them

In April 2006, the veteran began seeking VA medical treatment 
for an increase in her headache symptoms.  In May 2006, it 
was noted that her headache severity was rated, on average, 
as a 4 out of 10, and that she experienced a bad headache 
several times per week.  These exacerbations were rated as a 
9 to 10 out of 10, and she had experienced four such 
manifestations.  In August 2006, the veteran reported to the 
VA medical treatment for a follow-up appointment regarding 
her headaches.  She stated that it had been a "hard month" 
for her condition.  In September 2006, the veteran indicated 
that she experienced 8 headaches in the last month.  In 
December 2006, she stated that she experienced headaches on a 
daily basis, including 4 that were severe.  

The Board finds that the evidence meets the criteria for a 10 
percent disability rating.  The veteran reported missing work 
multiple times over a two year period and cancelling other 
engagements due to her headache symptoms.  VA medical records 
show that her headaches, while frequent, were typically mild; 
although there were instances of exacerbations.  
Nevertheless, the record does not reflect that the veteran 
experienced monthly prostrating attacks; or frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  Thus, a rating in excess of 
10 percent is not warranted.

b.  Allergic Rhinitis

The veteran is currently assigned a zero percent rating for 
her allergic rhinitis under 38 C.F.R. § 4.124a, DC 6822.  
Under this Diagnostic Code, a 10 percent rating is assigned 
where there is greater than 50-percent obstruction of nasal 
passages on both sides or complete obstruction on one side.  
A 30 percent rating contemplates allergic rhinitis with 
polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2007). 

The veteran underwent a computed tomography (CT) scan of her 
head in March 2005.  This scan revealed that all the 
paranasal sinuses were clear, the bony calvarium was intact, 
and there was no soft tissue swelling seen.  A VA 
nose/sinus/larynx/pharynx examination was conducted in April 
2005.  At that time, the examiner found that the veteran's 
nose was not congested and scored it as having a zero percent 
obstruction in each passageway.  There was no purulent 
discharge or crusting within the nasal passageways, nor was 
there evidence of polyps.  Sinus x-ray studies showed that 
the sinuses were clear and well-developed.  

In May 2005, the veteran was examined by a staff VA 
physician.  At that time, a nasal examination revealed 
relatively large inferior turbinates bilaterally, which 
responded well to a topical decongestant.  The physician 
noted a mid posterior septal spur on the left that was 
impinging on the lateral nasal wall, causing partial airway 
obstruction.  The physician also reviewed the veteran's head 
CT report, and found that the sphenoid, ethmoids, and frontal 
sinuses were all clear.  

A second VA nose/sinus/larynx/ pharynx examination was 
conducted in November 2005.  At that time, the examiner found 
that the veteran's nose had moderately significant congestion 
of the inferior turbinates.  He noted that the nasal passages 
were obstructed about 50 to 60 percent on each side, but they 
were "nicely decongested" with the application of 
medication after only a few minutes.  There was no tenderness 
in palpating over the maxillary and frontal sinuses.  There 
was also no purulent discharge or crusting in either passage-
way, but secretions were thick, clear, and tacky, consistent 
with mild allergy.  The examiner also noted that the veteran 
had a septal spur which was not caused by or the result of 
military service, but rather, was a developmental process, 
presumable arising in adolescence when this area went through 
its natural period of growth.  He opined that there was so 
much space above and below the spur that it could not be 
interpreted as causing any significant air way obstruction.  

The Board finds that the evidence does not show that a 
compensable rating is warranted for the veteran's allergic 
rhinitis.  Radiographic reports showed that the veteran's 
sinuses were clear, and medical records indicate that her 
condition responds well to treatment.  Indeed, following the 
use of medication, her nasal passageways were less than 50 
percent obstructed.  No polyps have been described.  Thus, a 
compensable rating is not warranted and the veteran's claim 
must be denied.

c.  Conclusion

As a final point, the Board notes that the record does not 
establish that the schedular criteria are inadequate to 
evaluate the veteran's headaches and allergic rhinitis so as 
to warrant assignment of an evaluation higher than 10 percent 
or a compensable evaluation, respectively, on extra-schedular 
bases.  As noted above, there is no evidence of record 
showing that these disabilities have resulted in marked 
interference with employment, i.e., beyond that reflected by 
the evaluations.  In addition, there is no indication that 
veteran's headaches or allergic rhinitis have necessitated 
frequent periods of hospitalization, or that these 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the Board finds that the criteria 
for submission for assignment of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of arthritis during peacetime service 
after December 31, 1946 may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

The veteran contends that her current left knee condition was 
caused by her military service.  Specifically, she reported 
that she was injured during basic training in 1985, and again 
in 1986 and 1987.  

Service medical records show that the veteran sought 
treatment in October 1985 after falling into a pit.  She was 
diagnosed as having a contusion to the left knee.  In January 
1986, the veteran sought treatment after striking her knee on 
the ground during a fall.  She was diagnosed as having a mild 
contusion to her left knee.  The veteran was treated for a 
left knee sprain in September 1987.  At her June 1991 
separation examination, the veteran did not report any 
complaint of a left knee condition, nor was the same found by 
the examiner.  

Employee health records indicate that the veteran struck her 
left knee after tripping over an extension cord in December 
2002.  Upon medical evaluation, the knee was tender with no 
effusion and full range of motion.  VA treatment records show 
that the veteran was diagnosed as having osteoarthritis of 
the left knee as early as April 2004.  At that time, she 
reported that she initially injured her left knee after 
twisting it in 1987.  X-ray reports dated that same month 
reflect that no abnormalities were seen.  Another x-ray study 
was completed in January 2005, where the veteran's left knee 
was found to have very minimal joint effusion and minimal 
degenerative changes in the menisci without tear.  The 
examination was otherwise unremarkable.  

The veteran sought treatment from a private physician in May 
2005 for her left knee condition.  This doctor noted the 
veteran's report of injury during military service, and 
diagnosed her as having traumatic arthritis of the left knee.  

A VA joints examination was conducted in November 2005.  The 
examiner noted a review of the claims file and the veteran's 
contentions, as outlined above.  He also provided a detailed 
summary of the veteran's left knee trauma and medical history 
of record.  Upon physical examination, the veteran was 
ambulatory without an assistive device, and her range of 
motion included:  5 degrees of hyperextension, and 130 
degrees of flexion, both with soreness and slight 
patellofemoral grinding.  X-ray studies were reported as 
normal.  The examiner diagnosed the veteran as having 
chondromalacia patella of the left knee.  He opined that her 
present knee complaints could not be directly or proximately 
related to her military service injuries without resort to 
mere speculation.

The Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value. Nevertheless, when, after 
considering all the evidence, a reasonable doubt arises 
regarding a determinative issue, the benefit of the doubt 
shall be given to the claimant. 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).  

Service medical records do not show a diagnosis of a chronic 
left knee condition, and the veteran reported an intervening 
left knee injury in December 2002.  She was diagnosed as 
having osteoarthritis of the left knee in April 2004, years 
after service,  and the sole medical opinion addressing the 
etiology of the veteran's current left knee condition did not 
link this disability to her military service.  As such, the 
Board finds that the preponderance of the evidence is against 
a grant of service connection for a left knee condition; thus 
the veteran's claim must be denied.  






	(CONTINUED ON NEXT PAGE)



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for headaches is 
granted.

A compensable evaluation for allergic rhinitis is denied.

Service connection for a left knee condition is denied.



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


